DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on October 26, 2022, and any subsequent filings.
Claims 1-3 and 5-14 stand rejected. Claims 1, 3, 5, 6, 10, and 14 have been canceled. Claim 16 has been added. Claims 2, 7-9, 11-13, and 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1, 3, and 14 have been canceled and the rejections withdrawn. 
Claim Rejections - 35 USC §§ 102, 103
Applicant's arguments filed October 26, 2022, have been fully considered but they are not persuasive.
Applicant has chosen to argue regarding new Claim 16 (Remarks, Pg6/Pr1-Pg13/Pr1).  To the extent these arguments are applicable to the new combination of prior art, these arguments are not persuasive for the reasons detailed in the rejections below.  
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 7-9, 11-13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 16 recites a signal emitted by the transmitter used to measure a concentration of lime particles in the collection chamber yet the specification as filed provides at least two definitions of "measuring signal" including "measuring signal provided by the receiver" (Pg3/Pr3) and "measuring signal measured at the receiver" (Pg4/Pr41) rendering the claim indefinite as to the meaning of the measuring signal and what is actually measured.  For purposes of examination, the limitation will be interpreted as a sensor system that can measure solid particles.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Culver, U.S. Publication No. 2017/0016288 (hereinafter "Culver").
Applicant's claims are directed towards a device.
Regarding Claims 2 and 16, Culver discloses in a first embodiment an apparatus for monitoring separation of particles from a water stream (note "a statement of intended use [such as particles made of lime] … does not qualify or distinguish the structural apparatus over the reference," In re Sinex, 309 F.2d 488, 492 (CCPA 1962); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) ("It is no new invention to use an old machine for a new purpose")), comprising a water inlet, via which water that contains particles are fed (Fig. 1, items 4018, 4056, Pr49,51,53,58 (note particles fed to hydrocyclone)); a separation chamber connected to the water inlet, the separation chamber includes a separator that separates the particles from the water by centrifugal forces (Fig. 1, item 4064, Pr49,55,56); a collection chamber provided below the separation chamber and connected to the separation chamber for receiving the lime particles separated from the water by the separator (Fig. 1, items 5068, 5070, Pr55-56); a sensor system provided at and connected to the collection chamber (Fig. 1, item 4500, Pr47 (note sensor system provided at equipment)), the sensor system comprises a transmitter and a receiver (Pr45), the transmitter supplies a signal emitted by the transmitter through the collection chamber to the receiver, and wherein the sensor system is coupled to an evaluation and control unit (Pr45), wherein an amount of particles in the chamber is measured by the signal and is analyzed by the evaluation and control unit at the receiver (Pr45); and a water outlet in the separation chamber, via which the water from which the lime particles have been separated is discharged upwardly through the water outlet (Fig. 1, item 4066, Pr56).
Culver does not disclose the collection chamber having an outlet at which an outlet valve is provided; the sensor system monitors a separation process of the particles from the water stream by the separator, wherein a concentration of particles in the collection chamber is measured by the signal and is analyzed by the evaluation and control unit at the receiver; or wherein the evaluation and control unit evaluates the signal based on a filling level of lime particles within the collection chamber and when the filling level of lime particles in the collection chamber has exceeded a level or a threshold value, the evaluation and control unit that is connected to the outlet valve then causes the outlet valve to open and thus empty the lime particles separated from the water in the collection chamber.
Culver further discloses a valve used to control the flow of solids (Fig. 1, item 4058, Pr52), the use of a sensor system to monitor solids levels (Pr45). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the valve disclosed by Culver with the outlet from the first embodiment disclosed by Culver because, according to Culver, the valve allows for "greater control and consistency, and the capability to work with a much wider range and variability of solids in the slurry" (Pr52). It would have also been obvious to use the sensor system and control unit disclosed by Culver to monitor the separation process in the collection chamber because "claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) …. Furthermore, implementing a known function on a computer has been deemed obvious to one of ordinary skill in the art if the automation of the known function on a general purpose computer is nothing more than the predictable use of prior art elements according to their established functions. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007)," MPEP 2114(V). Moreover, Culver discloses the use of a valve to control the amount of solids present (Pr52).
Additional Disclosures Included: Claim 2: wherein the sensor system measuring is a sensor system measuring light or sound (Pr45,46,66).
	
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Culver, U.S. Publication No. 2017/0016288  as applied to Claim 16 above, and further in view of Daellenbach, et al., U.S. Patent No. 4,010,369 (hereinafter "Daellenbach").
Applicant's claims are directed towards a device.
Regarding Claims 7-9 and 11, Culver discloses the apparatus according to Claim 16 except wherein the water inlet direction is radial to a vertical normal axis and wherein the separation chamber has a round cross-section to create a rotational movement of the water about a vertical normal axis.
Daellenbach also relates to a device that separates particles and discloses wherein the water inlet direction is radial to a vertical normal axis and wherein the separation chamber has a round cross-section to create a rotational movement of the water about a vertical normal axis (Figs. 1, 3, 4, item 5, C3/L24-26, C4/L45-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to because, the separation of particles from the structure disclosed by Daellenbach occurs rapidly (C1/L26-29) and the combination of the known elements of Culver and Daellenbach yields the predictable result of a device having the structural elements of both.
 Additional Disclosures Included: Claim 8: wherein the water inlet is arranged at the separation chamber in such a way that water is introduced into the separation chamber in a tangential direction (Daellenbach, C4/L41-42).  Claim 9: wherein the separation chamber tapers downwards (Daellenbach, Figs. 1, 3, 4, item 5, C3/L24-26, C4/L45-47).  Claim 11: wherein the collection chamber is separated from the separation chamber by a separating device (Daellenbach, Figs. 1, 3, 4 (note restriction between separation and collection chambers interpreted as separating device)).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Culver, U.S. Publication No. 2017/0016288  as applied to Claim 16 above, and further in view of Nieminen, U.S. Patent No. 5,165,236 (hereinafter "Nieminen").
Applicant's claims are directed towards a device.
Regarding Claim 12 and 13, Culver discloses the apparatus according to Claim 16 except wherein an edge-side gap is formed between a wall of the separation chamber and the separating device, via which lime particles can be conveyed out of the separation chamber into the collection chamber.
Nieminen also relates to the measurement and removal of particles from a fluid stream and discloses wherein an edge-side gap is formed between a wall of the separation chamber and the separating device, via which particles can be conveyed out of the separation chamber into the collection chamber (Fig. 3 (note gap between separating device 56 and wall 54 of separation chamber 27', C3/L52-57)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the separating device disclosed by Culver with that disclosed by Nieminen because, according to Nieminen, this arrangement avoids problems with conventional particle measuring systems (C1/L37-41).
Additional Disclosures Included:  Claim 13: wherein the sensor system for monitoring the separation process of the particles is provided below the separating device (Nieminen, Fig. 3, items 27', 64, C4/L18-21).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779